J-S84016-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: C.C.B., A MINOR APPEAL OF           :   IN THE SUPERIOR COURT OF
    T.L.B., MOTHER                             :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 2871 EDA 2018

                Appeal from the Order Entered August 16, 2018
             In the Court of Common Pleas of Northampton County
              Domestic Relations at No(s): C-0048-CV-2017-0120


BEFORE: BENDER, P.J.E., OTT, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OTT, J.:                               FILED FEBRUARY 13, 2019

        Appellant, T.L.B. a/k/a T.L.C. (“Mother”), appeals from the order

entered on August 16, 2018, in the Court of Common Pleas of Northampton

County, terminating involuntarily her parental rights to her son, C.C.B.

(“Child”), born in October of 2015.1 Upon review, we affirm.

        In the subject order, the orphans’ court set forth 69 factual findings.2

Because the testimonial evidence supports the court’s findings, we adopt them

herein. See Order, 8/16/18, at 5-11.




____________________________________________


1 By separate order entered on the same date, the orphans’ court involuntarily
terminated the parental rights of Child’s putative father, M.A.E. (“Father”).
Father did not file a notice of appeal.

2   Factual findings 39-48 and 64-67 relate to Father only.
J-S84016-18


      We summarize the relevant facts, as follows. On June 30, 2016, the

juvenile court placed Child, then nearly nine months old, in emergency shelter

care with the Northampton County Department of Children, Youth, and

Families (“CYF”) due to Mother’s and Father’s homelessness. Order, 8/16/18,

at 5, ¶¶ 5-6. The court adjudicated Child dependent on October 5, 2016, and,

at the same time, returned Child to Mother’s physical custody at Third Street

Alliance for Women and Children, a homeless shelter.        Id. at 5, ¶¶ 6, 8.

Approximately two weeks later, the shelter evicted Mother for failing to comply

with its rules. Consequently, the court placed Child back in foster care, where

he remained during the pendency of this case. Id. at 6, ¶ 15.

      Thereafter, Mother struggled with drug addiction, mental health, and

employment and housing instability.      Mother was required to satisfy the

following family service plan (“FSP”) objectives: participate in a drug and

alcohol and a mental health evaluation and follow all recommendations;

submit to random drug screens; maintain stable employment and housing;

and participate in supervised visitation with Child. Id. at 6, ¶ 10.

      By December 5, 2017, when CYF filed the petition to terminate Mother’s

parental rights involuntarily, Mother had failed to satisfy all of her FSP

objectives except for participating consistently in supervised visitation since

May of 2017.




                                     -2-
J-S84016-18


       A hearing on CYF’s petition occurred on May 8, 2018.3 CYF presented

the testimony of its caseworkers, Angela Ball and Allyson Barr, and the

director of the Youth Advocacy Program, Cheryl Hopkins. Mother testified on

her own behalf.

       By order dated August 15, 2018, and entered on August 16, 2018, the

court terminated Mother’s parental rights pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), (8), and (b). Mother timely filed a notice of appeal and

a concise statement of errors complained of on appeal. On September 21,

2018, the orphans’ court filed a statement pursuant to Pa.R.A.P. 1925(a),

wherein it referred this Court to the subject order for its rationale in

terminating Mother’s parental rights.

       On appeal, Mother presents the following questions:

       1.     Did the [orphans’] court err in finding that Mother had failed
       to fulfill her parental duties, or to work toward fulfillment of her
       parental duties through engagement with and satisfaction of the
       goals of her permanency plan for a period in excess of six (6)
       months?

       2.     Did the [orphans’] [c]ourt err in finding that Mother had
       been rendered incapable of parenting and had refused to parent
       due to her active substance use and her consequential failure to
       satisfy the requirements of her permanency plan, leaving the child
       without the benefit of parental care and has failed to provide for
       his physical and mental well-being?

       3.   Did the [orphans’] [c]ourt err in finding that Mother was not
       prepared to assume her parental role?


____________________________________________


3Child was represented during the hearing by legal counsel as well as by a
guardian ad litem (“GAL”).

                                           -3-
J-S84016-18


      4.   Did the [orphans’] [c]ourt err in finding that severing the
      parental-child relationship would not destroy an existing,
      necessary and beneficial relationship?

      5.    Did the [orphans’] [c]ourt err in finding that termination of
      Mother’s parental rights would best serve the needs and welfare
      of the child?

      6.   Did the [orphans’] [c]ourt err in finding that termination of
      Mother’s parental rights is in the [c]hild’s best interest?

Mother’s brief at 7-8.

      Our standard of review in this appeal is abuse of discretion, as follows.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests

                                      -4-
J-S84016-18


     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     In this case, we conclude that the certified record supports the order

pursuant to Section 2511(a)(1) and (b), which provides as follows.

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                      . . .

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b); see also In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc) (stating that we need only agree with the trial court




                                     -5-
J-S84016-18


as to any one subsection of Section 2511(a), as well as Section 2511(b), in

order to affirm).4

       With respect to Section 2511(a)(1), “the moving party must produce

clear and convincing evidence of conduct, sustained for at least the six months

prior to the filing of the termination petition, which reveals a settled intent to

relinquish parental claim to a child or a refusal or failure to perform parental

duties.”    In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citation

omitted).

       It is well-established that “Section 2511 does not require that the parent

demonstrate both a settled purpose of relinquishing parental claim to a child

and refusal or failure to perform parental duties. Accordingly, parental rights

may be terminated pursuant to Section 2511(a)(1) if the parent either

demonstrates a settled purpose of relinquishing parental claim to a child or

fails to perform parental duties.” In re Adoption of Charles E.D.M., 708

A.2d 88, 91 (Pa. 1998) (emphasis in original) (citation omitted). In addition,

       [T]he trial court must consider the whole history of a given case
       and not mechanically apply the six-month statutory provision.
       The court must examine the individual circumstances of each case
       and consider all explanations offered by the parent facing
       termination of his or her parental rights, to determine if the
       evidence, in light of the totality of the circumstances, clearly
       warrants the involuntary termination.


____________________________________________


4 Based on this disposition, to the extent Mother argues in her second and
third issues that the orphans’ court abused its discretion in terminating her
parental rights pursuant to Section 2511(a)(2), (5), and/or (8), we need not
review them.

                                           -6-
J-S84016-18


In re N.M.B., 856 A.2d 847, 854-855 (Pa. Super. 2004) (citations omitted).

      Our Supreme Court has explained that parental duty “is best understood

in relation to the needs of a child.” In re Burns, 379 A.2d 535, 540 (Pa.

1977).

      A child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this Court has held
      that the parental obligation is a positive duty which requires
      affirmative performance. This affirmative duty encompasses
      more than a financial obligation; it requires continuing interest in
      the child and a genuine effort to maintain communication and
      association with the child. Because a child needs more than a
      benefactor, parental duty requires that a parent ‘exert himself to
      take and maintain a place of importance in the child’s life.’

Id. (citations omitted).

      We have stated that the court must next consider “the parent’s

explanation for his or her conduct” and “the post-abandonment contact

between parent and child” before moving on to analyze Section 2511(b). In

re Z.S.W., supra (quoting In re Adoption of Charles E.D.M., supra at 92).

      With respect    to   Section 2511(b),     this   Court has   stated    that,

“[i]ntangibles such as love, comfort, security, and stability are involved in the

inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d 1284,

1287 (Pa. Super. 2005) (citation omitted). Further, the trial court “must also

discern the nature and status of the parent-child bond, with utmost attention

to the effect on the child of permanently severing that bond.” Id. (citation

omitted).   However, “[i]n cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.

                                      -7-
J-S84016-18


The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-763

(Pa. Super. 2008) (citation omitted).

      On appeal, Mother asserts that her conduct does not warrant

termination under Section 2511(a)(1) because she did not exhibit a settled

purpose of abandoning Child or relinquishing her parental rights. Specifically,

she asserts that her supervised visits with Child went well and that a bond

exists between them. In addition, Mother asserts that she complied with each

of the services requested of her, namely, mental health, drug and alcohol

evaluations, and that she cooperated with the Youth Advocate Program. We

disagree.

      The orphans’ court found clear and convincing evidence that Mother

failed to perform her parental duties “since the inception of the dependency.”

Order, 8/16/18, at 13. As such, the court did not set forth any finding with

respect to Mother’s intent to relinquish her parental rights.      See In re

Adoption of Charles E.D.M., supra (“[P]arental rights may be terminated

pursuant to Section 2511(a)(1) if the parent either demonstrates a settled

purpose of relinquishing parental claim to a child or fails to perform parental

duties.”). The court found as follows, which the testimonial evidence supports.

      While Mother visits with the child and is bonded, she has been
      inconsistent at best with the remaining requirements of her
      permanency plan, and[,] particularly, she has failed to stay free
      from [illicit] substances, she has failed to complete drug and
      alcohol treatment, and she has failed to routinely submit to
      substance abuse testing.

                                     -8-
J-S84016-18



Order, 8/16/18, at 13-14.

      Angela Ball, the CYF case supervisor for this family from approximately

August of 2016, to August of 2017, testified that, beginning in November of

2016, after Mother was evicted from the homeless shelter and Child was

returned to foster care, Mother did not maintain consistent contact with CYF.

N.T., 5/8/18, at 36, 47. Finally, in March of 2017, Mother contacted Ms. Ball

and told her “she was held in a garage against her will by [Father].      Just

recently was she able to contact me and wanted to meet with me.” Id. at 37.

Ms. Ball and Mother met in April of 2017, along with people from “Truth

Home,” a facility where she was residing and from where she received

services. Id. However, Ms. Ball testified that Mother left “Truth Home” one

or two weeks after their meeting, and Mother advised that she was then

staying with friends. Id. at 39. Mother did not maintain stable housing during

the year that Ms. Ball was the case supervisor. Id. at 55-56.

      Ms. Ball testified that Mother did not consistently attend supervised

visitation with Child until May of 2017, which was biweekly for one hour. Id.

at 43. Mother did not consistently participate in mental health services during

the year Ms. Ball was involved in the case. Id. at 39-40. Further, Mother

participated in a drug and alcohol evaluation in September of 2016, but she

subsequently cancelled the recommended intake appointment for services.

Id. at 57. Ms. Ball testified that Mother attended all but three urine drug

screens from July 1, 2016, through October 27, 2016, but she only attended

                                     -9-
J-S84016-18


one more screen at the Truth Home during her time on the case. Id. at 40-

41, 49. Mother’s drug screen on July 1, 2016, was positive for alcohol and

marijuana.     Id. at 50.     Ms. Ball testified that Mother was incarcerated for

possession of marijuana for an unspecified time-period during the year she

was involved in the case. Id. at 51.

       In August of 2017, Allyson Barr became the CYF caseworker for this

family, and she remained so at the time of the subject proceeding. Mother

advised her in August of 2017 that she was residing with her friend, J. Id. at

61-62. Ms. Barr testified that Mother “moved to different locations, but she

would return back to [J.]’s.” Id. at 62.

       Ms. Barr testified that she referred Mother to a domestic violence shelter

program named Turning Point, following an incident in the CYF parking lot in

August of 2017, where Mother “was assaulted and punched in the face.” Id.

at 63. Mother identified the father of another child, who is not a subject of

this appeal, as the assailant.5 Id. at 64.



____________________________________________


5 This case includes a history of domestic violence by Father against Mother.
In August of 2016, Mother filed a Protection from Abuse (“PFA”) petition
against Father, wherein she alleged that he bit, punched, and choked her.
See Order, 8/16/18, at 5, n. 3. Further, she alleged that she “had to walk
with my head down because he would think I was looking at other men,” inter
alia. Id.

 With respect to Mother’s assault in the parking lot, the testimonial evidence
reveals that Mother misidentified or would not reveal the assailant. N.T.,
5/8/18, at 72-73, 97. Ms. Barr testified that Mother told the police that Father
assaulted her, in contrast to what she told CYF. Id. at 73.

                                          - 10 -
J-S84016-18


        Ms. Barr testified that she referred Mother to Turning Point twice, and,

after the second referral, Mother contacted Turning Point, which offered to

relocate her to the Reading area of Pennsylvania.        Id.   However, before

relocating, Mother became incarcerated, from March 6, 2018, to March 20,

2018, for failure to pay child support. Id. at 65, 82. Upon her release from

prison, Mother returned to J.’s residence. Id. Ms. Barr testified that, on the

day of the subject proceeding, Mother informed her she had moved on the

previous day into a room that she was renting with Father. Id. at 65-66.

        Ms. Barr testified that, after Mother’s release from her two-week

incarceration in March of 2018, she met her at the CYF office, during which

Mother “was looking to reconnect herself into some services, and she did

admit to me she had been using K2[6] for the past three years.” Id. at 69.

Ms. Barr testified that Mother stated, “she was no longer using and that she

completely withdrew from it while she was incarcerated, and she said there

were . . . no concerns of her using.” Id. at 69-70. Ms. Barr testified that

Mother denied active drug use during her two drug and alcohol evaluations in

2016, as well as another drug evaluation in 2017. Id. at 97.

        Ms. Barr testified that, when she assumed the case in August of 2017,

Mother “would attend some urine screens. So there were a few negatives,

but she would no-show a lot of her screens.” Id. at 70. She testified that, in



____________________________________________


6   K2 is a synthetic cannabinoid.

                                          - 11 -
J-S84016-18


December of 2017, CYF “started using [A]verhealth [for the drug screens],

[and] [Mother] did not show up to any of her screens.” Id. Mother’s last

urine screen was on September 21, 2017, and Ms. Barr testified, without

explanation, that it was “abnormal.”7 Id. at 71.

       Mother testified on cross-examination by the GAL, as follows:

       Q. So for the entire time that the [c]ounty’s been involved with
       this case for three years and your child – almost three years and
       your child [has] been in foster care, you’ve been lying about your
       drug use; is that correct?

       A. I have lied, yes.

Id. at 125. In addition, Mother testified that she lied to Ms. Ball in 2017 about

Father having held her hostage in a garage because she was “using crack

cocaine.” Id. at 123. She continued on cross-examination:

       Q. How did you get the money for crack . . . ?

       A. Rob Peter to pay Paul.

       Q. That’s not an answer.

          How did you get the money?
____________________________________________


7 In addition, Cheryl Hopkins, the director of the Youth Advocate Program,
testified that, on June 15, 2017, she opened a case for Mother to assist her in
stabilizing her housing, employment, mental health, and to transport her to
urine screens and other appointments. Ms. Hopkins’ testimony was consistent
with that of the other CYF witnesses regarding Mother’s lack of progress in
these areas. See N.T., 5/8/18, at 9-16, 26-27. She also testified that Mother
“has been inconsistent really [in] tak[ing] advantage of the services that are
available [through the Youth Advocate Program] as far as transportation to
get to appointments.” N.T., 5/8/18, at 16. Ms. Hopkins testified with respect
to whether Mother is ready to be reunified with Child, that, “her inconsistency
of having stable housing and stable employment is a definite deterrent to
having her son return at this point.” Id.

                                          - 12 -
J-S84016-18



      A. I sold my belongings. I sold myself. I stole.

Id. at 123-124. Mother testified on cross-examination by CYF’s counsel that

she first became “clean” from drugs “[t]wo and a half months ago.” Id. at

136. She testified:

      Q. So you’ve been using up until two and a half months ago?

      A. Off and on.

      Q. All the time?

      A. Not crack. I was using synthetic marijuana.

Id.

      Mother testified that she told the truth in her allegations against Father

in her August of 2016 PFA petition. Id. at 121. Nevertheless, she testified

that she is now living with Father. Id. at 122. Mother testified on cross-

examination by the GAL:

      Q. What have you done to solve these problems that led to you to
      get this PFA?

      A. Talked about it, have counseled each other about it, have
      prayed to the Lord about it. We have sat and talked. We have a
      plan. We are working on writing our goals down, writing our plans
      down. Our communication is a key factor right here, right now.
      We have communication.

Id.

      Mother testified that, within the last week, she became employed “at

the residence . . . which is my new residence. I’m a superintendent of the

building. It is a rooming home in which I manage, so I would clean, renovate,


                                    - 13 -
J-S84016-18


do things like that. So I do have a job with that.” Id. at 110. However,

Mother testified that she only moved to the new residence “yesterday.” Id.

at 127. She testified on cross-examination by the GAL that the longest she

has lived in one place over the last two years is “less than one month.” Id.

With respect to how long she has held a job, from start to finish, in the last

two years, Mother testified on cross-examination by CYF’s counsel, “Less than

three months.” Id. at 136.

      Finally, Mother acknowledged her mental instability at the time of her

eviction from her home in June of 2016.       Id. at 104.   She acknowledged

receiving mental health treatment but only inconsistently after Child’s

adjudication. Id. at 105. On cross-examination by CYF’s counsel, Mother

testified:

      Q. And you moved around between various mental health
      providers; correct?

      A. Two, yes.

                                      ...

      Q. You didn’t just move twice. You were with HAO [Hispanic
      American Organization], you were with Omni [Health Services],
      back to HAO. You . . . were without treatment for periods of time.
      Is that accurate?

      A. Yes.

      Q. And that was your choice?

      A. Part – partially. Partially my choice. Up until the most recent
      one when my doctor passed away. . . .




                                     - 14 -
J-S84016-18


Id. at 133-134. Mother explained that she reinitiated services from HAO only

three weeks prior to the termination hearing. Id. at 105. Prior to returning

to HAO, Mother testified that she treated with Omni Health Services for

“[l]ess than a year” because her therapist died. Id. at 106.

      Based on the foregoing, we conclude that the court did not abuse its

discretion in terminating Mother’s parental rights pursuant to Section

2511(a)(1). Mother has refused or failed to perform her parental duties to

Child far in excess of June 5, 2017, or six months immediately preceding the

filing of the subject petition. Mother remained out of contact with CYF from

November of 2016, after Child returned to foster care, until March of 2017.

Thereafter, Mother’s drug addiction, mental health, housing, and employment

instability continued. Mother’s alleged efforts in these areas close to the time

of the termination hearing are insufficient in light of the totality of the

circumstances of this case.

      With respect to Section 2511(b), Mother asserts that a bond exists

between Child and her, and that no record evidence exists regarding the effect

on Child of severing that bond. We disagree with Mother’s characterization of

the existence of a bond in this case.

      In analyzing the decree pursuant to Section 2511(b), the following case

law is relevant.

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

                                     - 15 -
J-S84016-18


      In re K.K.R.S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The
      mere existence of an emotional bond does not preclude the
      termination of parental rights. See In re T.D., 949 A.2d 910 (Pa.
      Super. 2008) (trial court’s decision to terminate parents’ parental
      rights was affirmed where court balanced strong emotional bond
      against parents’ inability to serve needs of child). Rather, the
      orphans’ court must examine the status of the bond to determine
      whether its termination “would destroy an existing, necessary and
      beneficial relationship.” In re Adoption of T.B.B., 835 A.2d 387,
      397 (Pa. Super. 2003). As we explained in In re A.S., 11 A.3d
      473, 483 (Pa. Super. 2010),

         [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and should
         also consider the intangibles, such as the love, comfort,
         security, and stability the child might have with the foster
         parent. Additionally, this Court stated that the trial court
         should consider the importance of continuity of
         relationships and whether any existing parent-child bond
         can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

      Furthermore, our Supreme Court has stated, “[c]ommon sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” In re T.S.M., supra at 268. The Court directed that, in weighing

the bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”      Id. at 269.   The T.S.M. Court

observed, “[c]hildren are young for a scant number of years, and we have an

obligation to see to their healthy development quickly. When courts fail . . .

the result, all too often, is catastrophically maladjusted children.” Id.

      Instantly, the orphans’ court found that Child “has a connection with

Mother,” but it “is limited to the contact they have at supervised visitations. .

                                     - 16 -
J-S84016-18


. .” Order, 8/16/18, at 14, ¶ 6. We agree. Indeed, our review of the record

does not reveal the existence of a parent-child bond between Mother and

Child.

         The court found, and Ms. Barr’s testimony supports, that Mother had

weekly one hour supervised visits with Child at the time of the subject

proceeding, which “has not been expanded by [CYF] [during Child’s

placement] due to Mother’s failure to satisfactorily comply with the

requirements of the permanency plan.”            Id. at 14, ¶ 6.     Mother had

consistently attended the visits for one year at the time of the hearing.

         The only evidence regarding Mother’s interaction with Child during visits

is from Ms. Hopkins, the director of the Youth Advocate Program, who

observed six to eight of them. N.T., 5/8/18, at 17. The last one she observed

was in either late December of 2017, or early January of 2018. Id. at 18. Ms.

Hopkins testified that the visits were positive; that Mother “displayed excellent

parenting techniques;” and that she observed “a strong bond” between Mother

and Child. Id. at 17, 20. However, despite Ms. Hopkins’ testimony that the

visits were positive, she testified that she never recommended that the visits

be unsupervised because Mother “never had a stable place to . . . bring her

son to have a visit.” Id. at 17.

         Upon thorough review, there is no evidence in the certified record that

a parent-child bond exists between Mother and Child based on weekly one-

hour supervised visits that had occurred for one year, when Child was between


                                       - 17 -
J-S84016-18


nineteen to 31 months old. However, Ms. Barr, who visits Child monthly in

the foster home, where he has resided since he was nine months old, testified

that Child “refers to his foster parents as mom and dad. He looks for them to

meet his daily needs and to comfort him.”         Id. at 74.    Further, Ms. Barr

testified that she “would have concerns about ending [Child’s] relationship

with his foster parents. . . .” Id. at 75. In addition, she testified that Child’s

foster parents are “a potential [permanent] resource.” Id. at 74.

      Thus, we discern no abuse of discretion by the orphans’ court in finding

that there is “a connection” between Mother and Child, but it is limited to the

supervised visits, and that a bond exists between foster parents and Child. In

addition, the evidence of record supports the court’s finding that CYF “has

proven . . . by clear and convincing evidence, not only that Mother is in no

way prepared to assume her parental role, but . . . that severing the parent-

child relationship would not destroy an existing, necessary, and beneficial

relationship.”   Order, 8/16/18, at 14.     As such, the totality of the record

evidence demonstrates that terminating Mother’s parental rights serves

Child’s developmental, physical, and emotional needs and welfare pursuant to

Section 2511(b). See In re B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004)

(internal citations omitted) (“[A] parent’s basic constitutional right to the

custody and rearing of . . . her child is converted, upon the failure to fulfill . .

. her parental duties, to the child’s right to have proper parenting and




                                      - 18 -
J-S84016-18


fulfillment   of   [the   child’s]   potential     in   a   permanent,   healthy,   safe

environment.”). Accordingly, we affirm the order.8

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/13/19




____________________________________________


8   The GAL has filed a brief on appeal in support of the subject order.

                                          - 19 -